ACCEPTED
                                                                                        03-14-00716-CV
                                                                                               3919973
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   1/27/2015 3:59:09 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                   No. 03-14-00716-CV
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS

             In The Third Court of Appeals                   1/27/2015 3:59:09 PM
                                                               JEFFREY D. KYLE

                    Austin, Texas                                    Clerk




                                JANOS FARKAS,
                                                                     Appellant,

                                       v.

    WELLS FARGO BANK, N.A., AND BRICE VANDER LINDEN & WERNIC, P.C.,
                    N/KA/ BUCKELY MADOLE, P.C.

                                                                     Appellees.
 _____________________________________________________________________

                        Cause No. D-1-GN-11-003692
     On Appeal from the 201st Judicial District Court, Travis County, Texas
             The Honorable Lora J. Livingston, Judge Presiding
 _____________________________________________________________________

              NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to Rule 6.2 of the Texas Rules of Appellate Procedure, Susan A.

Kidwell of Locke Lord LLP hereby files this Notice of Appearance as Additional

Counsel for Appellee Wells Fargo Bank, N.A.
Wells Fargo Bank, N.A. is also represented by B. David L. Foster.

                               Respectfully submitted,

                               LOCKE LORD LLP
                            By: /s/ Susan A. Kidwell
                                B. David L. Foster
                                 State Bar No. 24031555
                                dfoster@lockelord.com
                                Susan A. Kidwell
                                  State Bar No. 24032626
                                  skidwell@lockelord.com
                                LOCKE LORD LLP
                                600 Congress Avenue, Suite 2200
                                Austin, Texas 78701
                                Telephone: (512) 305-4700
                                Facsimile: (512) 305-4800

                                 COUNSEL FOR APPELLEE
                                 WELLS FARGO BANK, N.A.




                                  2
                            CERTIFICATE OF SERVICE

      I certify that on January 27, 2015 a true and correct copy of the foregoing was

served by EfileTx.gov upon the following:

 William D. Davis                            Luke Madole
 bdavis@capital-ip.com                       Luke.Madole@BuckleyMadole.com
 Davis & Associates                          Buckley Madole, P.C.
 P.O. Box 1093                               9441 LBJ Freeway, Suite 250
 Dripping Springs, Texas 78620               Dallas, Texas 75243

 ATTORNEY FOR APPELLANT                      ATTORNEYS FOR APPELLEE
 JANOS FARKAS                                BRICE VANDER LINDEN & WERNICK,
                                             P.C. N/K/A BUCKLEY MADOLE, P.C.



                                             /s/ Susan A. Kidwell
                                                 Susan A. Kidwell




                                         3